McMurray, Presiding Judge.
Defendant Nuri A. Salaam filed a direct appeal from the state court’s judgment awarding plaintiff $5,000 following defendant’s appeal to the state court from the magistrate court’s judgment entered in plaintiffs favor. This Court must determine whether we have jurisdiction to entertain this appeal. Held:
“Because the appeal to this Court is taken from the decision of a state court reviewing a decision of a magistrate court by a de novo proceeding involving a subject matter not otherwise subject to a right of direct appeal, the discretionary appeal procedures of OCGA § 5-6-35 were required and this appeal must be dismissed. Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225); OCGA § 5-6-35 (a) (11).” Lewis v. Barclays American/Mortgage Corp., 204 Ga. App. 227 (419 SE2d 538).
This direct appeal should also have been filed by application in that the state court’s judgment is for less than $10,000. OCGA § 5-6-35 (a) (6) requires that all appeals in actions for damages in which the judgment is $10,000 or less, an application for discretionary appeal must be made to this Court. See Orgertrice v. Nash, 215 Ga. App. 119 (450 SE2d 708); Crimminger v. Habif, 174 Ga. App. 440 (330 SE2d 164).
As the defendant has not complied with the discretionary appeal procedures, this Court lacks jurisdiction to consider this appeal. This direct appeal must be dismissed.

Appeal dismissed.


Johnson and Ruffin, JJ., concur.